Woodworth, J.
dissented, on the ground, that a power from Kidd, the soldier, to Isaac Bogart, was coupled with an interest. He said, that it was manifest from the words of the instrument, that it was intended to convey all the interest Kidd had in the lands; but as the legal title had not then vested, and the transfer could only be of an equity, a power was inserted authorizing Henry I. Bogart to convey to Isaac Bogart. The legal operation of this power he considered the same as if authority to convey had been given to Isaac Bogert; that it was to every beneficial purpose such a power; it was to be exercised for his benefit, was under his control, and came within the spirit of the rule laid down in l Caines' Cases in Error, 15. “ That when power is given to a person who derives under the instrument creating the power a present or future interest, it is, then, a power coupled with an interest.” The power, in this case, was well executed, and enured to the benefit of the lessor of the plaintiff, who became seised of an estate in fee, and was entitled to recover.
Judgment for the plaintiff, with a perpetual stay of the writ of possession.